Order entered April 8, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00404-CV

                            ROBERT T. O’DONNELL, Appellant

                                               V.

                                 JULIA L. VARGO, Appellee

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-86-15027

                                           ORDER
       On September 29, 2014, Michelle May O’Neil, lead counsel for appellant, Robert T.

O’Donnell, filed a brief on appellant’s behalf. On March 31, 2015, O’Neil filed a verified

motion to withdraw as appellant’s counsel stating as grounds that she is unable to effectively

communicate with her client in a manner consistent with good attorney-client relations and that

appellant has failed to meet the terms and conditions of the engagement contract between

appellant and counsel’s firm, Godwin Lewis P.C. O’Neil states in her motion to withdraw that

she sent appellant a copy of the motion, including a list of all deadlines and settings in the

appeal, pursuant to Texas Rules of Appellate Procedure 6.5(a)(3) & (b) and informed appellant

of his right to object to the motion pursuant to Texas Rules of Appellate Procedure 6.5(a)(4). As

of the date of this Order, April 8, 2015, appellant has not responded to O’Neil’s motion or
advised the Court that he has obtained substitute counsel. See TEX. R. APP. P. 6.5(a)(4), (d).

Accordingly, we GRANT O’Neil’s motion and ORDER that Michelle May O’Neil is

WITHDRAWN as appellant’s counsel in this appeal. We DIRECT Michelle May O’Neil to

comply with Texas Rules of Appellate Procedure 6.5(c).




                                           /s/    ELIZABETH LANG-MIERS
                                                  PRESIDING JUSTICE